       Case 1:15-cv-08725-GBD-RWL Document 237 Filed 08/28/19 Page 1 of 2




                                                                            August 28, 2019

        Re:    UMB Bank, N.A., as Trustee v. Sanofi, Case No. 1:15-cv-08725-GBD-RWL

Dear Judge Lehrburger:

       We write jointly on behalf of Plaintiff UMB Bank, N.A., as Trustee (“the Trustee”) and
Defendant Sanofi, pursuant to the Sixth Amended Discovery Plan and Scheduling Order (ECF No.
224) requiring the parties to submit a status report to Your Honor every 60 days.

I.      Pending Motions

        There are no pending motions.

II.     Fact Discovery

        A.     Document Production

        The Trustee has completed its production of documents responsive to Sanofi’s requests.

        Sanofi has completed its production of documents responsive to the Trustee’s requests.

       The parties reserve their rights to challenge the completeness of each other’s document
production.

        B.     Depositions

        Fact depositions have been completed.

       The parties continue to confer concerning Sanofi’s designation of prior deposition
testimony as Rule 30(b)(6) testimony, and with respect to a single deposition errata.

       Consistent with the Court’s May 14, 2019 ruling, Sanofi served deposition subpoenas on
CVR holders Stonehill Master Fund Limited, Stonehill Institutional Partners, L.P. (collectively,
“Stonehill”), and Michael Stern of Stonehill. Stonehill designated Mr. Stern as its Rule 30(b)(6)
witness, and the deposition of Mr. Stern took place on June 25, 2019. Sanofi is assessing the
testimony provided by Mr. Stern and reserves its rights to seek relief from the Court in connection
therewith. The Trustee reserves all rights.

III.    Expert Discovery

      Expert discovery is complete. Consistent with Paragraph II.a of the Sixth Amended
Discovery Plan and Scheduling Order, the Trustee identified seven expert witnesses and served
      Case 1:15-cv-08725-GBD-RWL Document 237 Filed 08/28/19 Page 2 of 2
Honorable Robert W. Lehrburger
August 28, 2019
Page 2


seven written reports of such expert witnesses on January 25, 2019. Depositions of the Trustee’s
expert witnesses have been completed. Sanofi identified six expert witnesses and served seven
written reports of such witnesses (one witness is responding to multiple reports) on April 5, 2019.
Depositions of Sanofi’s expert witnesses have been completed. The Trustee identified two rebuttal
expert witnesses and served two rebuttal written reports of such witnesses on June 14, 2019.
Depositions of Plaintiff’s rebuttal expert witnesses have been completed.

IV.    Next Joint Status Letter

       The parties will submit their next joint status letter on Monday, October 28, 2019.


                                     Respectfully submitted,



 CAHILL GORDON & REINDEL LLP                       WEIL, GOTSHAL & MANGES LLP


  s/ Charles A. Gilman                              s/ John A. Neuwirth
 Charles A. Gilman                                 John A. Neuwirth
 80 Pine Street                                    767 5th Avenue
 New York, NY 10005                                New York, NY 10153
 Telephone: 212-701-3403                           Telephone: 212-310-8297
 cgilman@cahill.com                                john.neuwirth@weil.com
 Attorneys for Plaintiff                           Attorneys for Defendant
